The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1, 4 – 10, 15, 17 – 22, 25 and 31 – 34 are currently pending.

Election/Restrictions
Applicant’s election of Group I, drawn to a compound of formula (I) (shown
below), as recited in Claim 1, or a pharmaceutically acceptable salt thereof and a
pharmaceutical composition comprising a compound of Claim 1, in the response filed on October 8, 2021, is acknowledged.  Acknowledgement is made of the cancellation of Claims 11 – 14 and the addition of new Claims 31 – 34.  

    PNG
    media_image1.png
    158
    106
    media_image1.png
    Greyscale

Election/Restrictions
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Acknowledgement is made of Applicant’s election of the following compound specie:

    PNG
    media_image2.png
    163
    380
    media_image2.png
    Greyscale

Claims 22 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Claims 1, 4 – 10, 15, 17 – 21 and 31 – 34 are under examination in the instant office action. 
The elected compound specie appeared to be free of the prior art. Accordingly, per MPEP 803.02, search and examination is expanded to include the non-elected compounds of Hecht et al. as set forth in the prior art 102 and 103 rejections below. The search was not extended to the entire scope of the claims since prior art was found for the generic claim.   
See MPEP 803.02:  Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

Priority
This application, 16/327,287, filed 02/21/2019 is a 371 (national stage entry) of PCT/US2017/047640, International Filing Date: 08/18/2017.  PCT/US2017/047640 claims priority from provisional application 62/379,658, filed 08/25/2016. 

Objection to the Title
The title of the invention “Therapeutic Compounds” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Consistent with the title of US patent 8,952,025, the following title is suggested:  “Substituted pyrimidine compounds as multifunctional radical quenchers and their uses”.

Claim objections
Claim 31 – 33 are objected to as being dependent upon a rejected base claim (Claim 1) and Claim 34 is objected to as being dependent upon a rejected base claim (Claim 20), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4 – 5, 7 – 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht et al. in US patent 8,952,025 (published: February 10, 2015).
Hecht teaches biologically active compounds of formula I (structure shown below) and pharmaceutically acceptable salts thereof, compositions comprising these compounds (i.e. an appropriate carrier, excipient or diluent) and methods of using these compounds in the treatment or suppression of diseases associated with decreased mitochondrial function resulting in diminished ATP production and/or oxidative stress and/or lipid peroxidation (Abstract, column 1, lines 64 – 67).

    PNG
    media_image3.png
    78
    91
    media_image3.png
    Greyscale

formula I of Hecht
Hecht teaches, in Table 1 (column 99), in a specific embodiment, compounds of formula I (designated below as Compounds I and II; selected from genus of 15 compounds, columns 10 – 14), having the structures shown below, and their in vitro cytoprotective activity in cultured FRDA cells (Table 2).
  
    PNG
    media_image4.png
    110
    384
    media_image4.png
    Greyscale
      	
    PNG
    media_image5.png
    109
    286
    media_image5.png
    Greyscale
	
Compound I 					Compound II
Compounds of Hecht
1 is H, R2 is C16 alkyl (or C10 alkyl substituted with OH; i.e. Ra = H), R3 is OCH3 (R5 = C1 alkyl) and R4 is N(CH3)2 (R9 and R10 = C1 alkyl).
It is noted that Claims 7 and 8 are rejected because although said claims further limit the scope of R6 and R7, said claims do not further limit the scope of R3, as recited in Claim 1, to require R3 to be –NR6R7.  Similarly, Claims 9 and 10 are rejected because although said claims further limit the scope of R9 and R10, said claims do not further limit the scope of R4, as recited in Claim 1, to require R4 to be –NR9R10.
It is noted Applicant can overcome the rejection of Claims 7 – 10 by amending Claims 7 and 9 to require R3 to be –NR6R7 and R4 to be –NR9R10, respectively (i.e. “wherein R3 is –NR6R7” and “ wherein R4 is –NR9R10”, respectively).

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hecht et al. in US patent 8,952,025 (published: February 10, 2015) as applied to the rejection of Claims 1, 4, 5, 7 – 10 and 21 in the 102(a)(1) rejection above.
As discussed in the 102(a)(1) rejection above, Hecht teaches and claims compounds that fall within the scope of instant Claims 1, 4 – 5 and 7 – 10 (see structures below, designated as compounds I and II) which exhibit cytoprotective activity in cultured FRDA cells and are useful for the treatment or suppression of diseases associated with decreased mitochondrial function resulting in diminished ATP production and/or oxidative stress and/or lipid peroxidation.

    PNG
    media_image4.png
    110
    384
    media_image4.png
    Greyscale
      	
    PNG
    media_image5.png
    109
    286
    media_image5.png
    Greyscale
	
                            Compound I 				Compound II
Compounds of Hecht
Hecht also teaches and claims a compound (designated as Compound III) having the following structure:

    PNG
    media_image6.png
    182
    410
    media_image6.png
    Greyscale

Compound III of Hecht
4 wherein R9 and R10 taken together with the nitrogen to which they are attached form a 5-membered heterocycle substituted with two C1 alkyl groups (instant Claim 9).  
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the R4 group (N(Me)2) in either Compound I or II with the corresponding R4 group of Compound III.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Hecht teaches that the R4 groups N(Me)2 or a 5-membered heterocycle substituted with two C1 alkyl groups, are reasonably taken to be functionally equivalent when present in a compound of formula (I).  See MPE 2143 Exemplary Rationale (B):  Simple substitution of one known element for another to obtain predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 4 – 10 and 18 – 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 11, 16 – 17 and 19 – 21 of US patent 10,364,227.
 Although the instant claims and the claims of the US patent are not identical, they are not patentably distinct.  All of the elements of instant application Claims 1, 4 – 10 and 18 – 21 are found in the claims of US patent 10,364,227.  For example compound 1c recited in instant Claim 20, is also recited in Claims 16 and 17 of US patent 10,364,227 (structures shown below).

    PNG
    media_image7.png
    135
    368
    media_image7.png
    Greyscale
	
    PNG
    media_image8.png
    125
    254
    media_image8.png
    Greyscale

Compound of instant Claim 20	Compound of Claim 16 in US patent 10,364,227	
The difference between the application claims and the claims of the US patent is that the claims of the US patent includes many more elements and is thus much more specific.  Thus the invention of the claims of the US patent is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated" by the “species". See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant application claims are anticipated by the claims of the US patent, they is not patentably distinct from the claims of the US patent. 
Claims 1, 4, 5, 7 – 10 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 30 and 31 of US patent 8,952,025.  
Although the instant claims and the claims of the US patent are not identical, they are not patentably distinct from each other because the compounds that are claimed substantially overlap in scope.

Allowable Subject Matter
The compounds recited in independent Claim 15 and dependent Claim 17 are novel and nonobvious over the prior art.  Further, said compounds have been exemplified and an enabling utility, in vitro cytoprotection in FRPA cells, disclosed. 


Conclusion
Claims 1, 4 – 10 and 18 – 21 are rejected.  Claims 31 – 34 are objected to.  Claims 15 and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628